DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/12/2021. The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter


Claims 1-8 are allowed. 
The following is an examiner’s statement for reasons of allowance because the prior art of records such as Yuta Hasegawa et al., (US 10,978,801 B2); Robert F.  Gazdzinski et al. (US 2005/0100102 A1); Yuta Hasegawa et al., (US 10,862,208 B2); has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, a media converter, the media converter comprising: 
A wireless communication system comprising: 
an accommodation station apparatus; 
a base station apparatus that is connected to the accommodation station apparatus through an optical transmission line and has n antenna elements where n is an integer of 2 or more; and 
a terminal configured to wirelessly communicate with the base station apparatus, wherein the accommodation station apparatus comprises: 

a transmission phase controller configured to, when transmitting p beacon signals where p is an integer of 2 or more as the transmission signal, control the transmitter such that the transmitter adjusts phases of the p beacons signals by the first amounts of phase adjustment which differ between the p beacon signals; 
a receiver configured to demultiplex a combined optically modulated received signal transmitted through the optical transmission line into optically 3First Preliminary Amendment
modulated received signals of n different second wavelengths and convert the demultiplexed optically modulated received signals into electrical signals which have been phase-adjusted by second amounts of phase adjustment corresponding respectively to the n different second wavelengths; 
a reception phase controller configured to, when q combined optically modulated received signals where q is an integer of 2 or more indicating identification information of a beacon signal selected from the p beacon signals based on the terminal's received powers of the p beacon signals have been input from the optical transmission line, control the receiver such that the receiver adjusts phases of the q combined optically modulated received signals by the second amounts of phase adjustment which differ between the q combined optically modulated received signals; 
a transmission phase adjustment amount determiner configured to control the transmitter such that the transmitter performs phase adjustment by the first amounts of phase adjustment that have been used for the beacon signal of the identification information indicated by the combined optically modulated received signals; and 
a reception phase adjustment amount determiner configured to control the receiver such that the receiver performs phase adjustment by the second amounts of phase adjustment that have been used for a combined optically modulated received signal selected from the q combined optically modulated received signals based on received powers of electrical signals into which the q combined optically modulated received signals have been converted, and 
the base station apparatus comprises:
a base station optical multiplexer configured to demultiplex the combined optically modulated transmission signal transmitted through the optical transmission line into optically modulated transmission signals of the n different first wavelengths;
an optical to electrical converter configured to convert the optically modulated transmission signals of the n first wavelengths into electrical signals 4TDM/svFirst Preliminary Amendmentand radiate the electrical signals wirelessly from the antenna elements corresponding respectively to the n first wavelengths;
an electrical to optical converter configured to modulate optical signals of the n different second wavelengths corresponding respectively to the n antenna elements with wireless signals that the n antenna elements have received from the terminal to generate optically modulated received signals; and 

a wireless receiver configured to receive a wireless signal from the base station apparatus; 
a wireless transmitter configured to transmit a wireless signal to the base station apparatus; and 
a beacon selector configured to, when the wireless receiver has received the p beacon signals, cause the wireless transmitter to transmit q wireless signals indicating the identification information of the beacon signal selected based on the received powers of the p beacon signals.
Regarding claim 7, An accommodation station apparatus connected to a base station apparatus through an optical transmission line, the base station apparatus being configured to perform wireless communication with a terminal through n antenna elements where n is an integer of 2 or more, the accommodation station apparatus comprising: 
a transmitter configured to adjust phases of optically modulated transmission signals, obtained respectively by modulating light of n different first wavelengths corresponding to the n antenna elements with a transmission signal, by first amounts of phase adjustment corresponding respectively to the n first wavelengths and output a combined optically modulated transmission signal obtained by combining the phase-adjusted optically modulated 
a transmission phase controller configured to, when transmitting p beacon signals where p is an integer of 2 or more as the transmission signals, control the transmitter such that the transmitter adjusts phases of the p beacons signals by the first amounts of phase adjustment which differ between the p beacon signals; 
a receiver configured to demultiplex a combined optically modulated received signal transmitted through the optical transmission line into optically modulated received signals of n different second wavelengths corresponding to the n antenna elements and convert the demultiplexed optically modulated received signals into electrical signals which have been phase-adjusted by second amounts of phase adjustment corresponding respectively to the n second wavelengths; 
a reception phase controller configured to, when q combined optically modulated received signals where q is an integer of 2 or more indicating identification information of a beacon signal selected from the p beacon signals based 8TDM/svon the terminal's received powers of the p beacon signals have been input from the optical transmission line, control the receiver such that the receiver adjusts phases of the q combined optically modulated received signals by the second amounts of phase adjustment which differ between the q combined optically modulated received signals; 
a transmission phase adjustment amount determiner configured to control the transmitter such that the transmitter performs phase adjustment by the first amounts of phase adjustment that have been used for the beacon signal of the identification information indicated by the combined optically modulated received signals; and 
a reception phase adjustment amount determiner configured to control the receiver such that the receiver performs phase adjustment by the second amounts of phase adjustment that have been used for a combined optically modulated received signal selected from the q combined optically modulated received signals based on received powers of electrical signals into which the q combined optically modulated received signals have been converted.
Regarding claim 8, is allowed for the same reason as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
US 7085497 B2		Tiemann; Jerome Johnson et al.
US 20170181010 A1	Burgess; David et al.
US 20050100102 A1	Gazdzinski, Robert F.  et al.
JP 2016225817 A		NISHIOKA SHUNYA et al.
CN 107332618 A		HUANG, HUAN et al.                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636